Case 0:19-cv-60976-WPD Document 8-1 Entered on FLSD Docket 05/09/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 19-60976-CIV-DIMITROULEAS

  ERIC WILLNER,

                         Plaintiff,

  vs.

  WELLS FARGO BANK, N.A.,

                    Defendant.
  .
  __________________________________/

              PROPOSED ORDER ON WELLS FARGO’S UNOPPOSED MOTION FOR
               EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

         THIS CAUSE having come before the Court on Defendant, Wells Fargo Bank, N.A.’s

  Unopposed Motion for Extension of Time to Respond to Plaintiff’s Complaint, and the Court

  having reviewed the Motion and being otherwise fully advised, it is hereby

         ORDERED:

         1.     The Motion is hereby GRANTED.

         2.     Defendant shall file its response to the Complaint on or before June 12, 2019.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Florida this ___ day of

  ____________, 2019.

                                              ____________________________________
                                              WILLIAM P. DIMITROULEAS
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Michele Stocker, Esquire
  Denise M. Rosenthal, Esquire
  F. Scott Fistel, Esquire
